  Case 2:16-cv-04833-ADS-ARL Document 79 Filed 09/12/19 Page 1 of 1 PageID #: 1820

                                                       /19 Page 1 of 1 PagelD #: 1819
    case 2:16-cv-04833-ADS-ARL Document 78 Filed 09/11



                                                                     1345 AVENUE OF THE AMERICAS - 11™ FLOOR
                                                                                   NEW YORK, NEW YORK 10105
                                                                                      TELEPHONE: (212) 370-1300
     EHeno ff Cross man & Schol e LLP
                                                                                      FACSIMILE: (212) 370-7889
                                                                                                 www.egsllp.com



                                                             September 11, 2019

      VIAE CF
      Hon. Arthur D. Spatt                                                                FIL ED
                                                                                        IN CLERK'S OFFICE
      United States District Court Judge                                          U.S. DISTRICT COURT E.D.N.Y.
      United States District Court
      Eastern District of New York
      I 00 Federal Plaza
                                                                                  *     SEP 12 2019        *
      Central Islip, New York 11722-9014                                          LONG ISbAN~ QFFICE
                 Re:   Esposito v. Suffo lk Co. Community College, et al.
                       16-cv-4833 (ADS) (ARL)

       Dear Judge Spatt:
                                                                                 ntiff") in the above-
               This firm currently represents plaintiff Frances Esposito ("Plai
                                                                        n to withdraw as counsel for
       referenced matter. On August 28, 2019, this firm filed a motio
                                                                        r today, the Court scheduled a
       Plaintiff (the "Withdrawal Motion"). ECF Dkt. Nos. 74-76. Earlie
                                                                      September 16, 2019. Due to
       hearing on the Withdrawal Motion for this coming Monday,
                                                                    to attend a hearing on September
       previously-scheduled professional commitments, we are unable
       16, 2019.
                                                                                     to respectfully request
               Accordingly, we write with the consent of counsel for Defendants
                                                                           that is convenient for the Court
       that the hearing on the Withdrawal Motion be adjourned to a date
                                                                            mber 23, 2019, September 27,
       and the parties. In that regard, the parties are available on Septe
                                                                        rnment of this hearing.
       2019 and October 4, 2019. This is the first request for an adjou

                 We thank the Court for its attention to this matter.

                                                            Respectfully submitted,

                                                            ELLEN OFF GROSSMAN & SCHOLE LLP




                                          _..J   ~•··._.I
                                                            - .... e J. Bluth
                                                            Valeri
   Arthur D. Spatt

\/~~ •~- ~--_ _ _JVL ---- jc7. /(t?:r1.__-::7//:C,-
Ll, -s..   \Q.   J.

        {00721435.DOC.l}
